Filed 3/8/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 65







Anna Carroll, 		Plaintiff



v.



Robert Carroll, 		Defendant and Appellant



and



State of North Dakota, 		Statutory Real Party in Interest

 and Appellee









No. 20170292







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable William A. Herauf, Judge.



AFFIRMED.



Per Curiam.



Robert L. Carroll, self-represented, San Angelo, Texas, defendant and appellant; submitted on brief.



Steven G. Podoll, Special Assistant Attorney General, Bismarck, North Dakota, for statutory real party in interest and appellee.

Carroll v. Carroll

No. 20170292



Per Curiam.

[¶1]	
Robert Carroll appeals from an amended divorce judgment entered on remand and an order reducing his child support obligation.  He argues, among other things, that the district court erred in the amount of its child support award; failed to follow the child support guidelines; and did not follow this Court’s mandate on remand.  He also contends the court erred in using pay stubs to calculate his child support obligation.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and
 (4).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen